Appeal from so much of an order of the Supreme Court, Special Term, Albany County as granted infant claimant’s motion for permission to file late notice of claim pursuant to subdivision 5 of section 50-e of the General Municipal Law. The infant claimant, when a few days past his 19th birthday and a student in high school, was injured by an automatic screwdriver in use in the school’s woodworking shop. Two periods of hospitalization followed, during the second of which an operation was performed for the removal of an eye. Neither the infant nor his father (his only living parent) was aware of the necessity for filing a claim until after the 90-day period had expired. We are unable to say that the Special Term was not warranted in finding the failure of filing on behalf of this 19-year-old high school student attributable to the fact of his infancy. (See Matter of Every v. County of Ulster, 280 App. Div. 155, 156, reversed and remitted for determination of the questions of fact 304 N. Y. 924, facts found and motion granted 281 App. Div. 1060; Matter of Osborn v. Board of Educ., 5 A D 2d 929.) Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.